Case 7:20-cr-00098-VB Document 29 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee oe oe ee ce em mee ee oh a ne tt DS tS x
UNITED STATES OF AMERICA :
Vv. : ORDER
MATTHEW RANGLIN and : 20 CR 98 (VB)
MATTHEW COKE, :

Defendants. :
ee owe ee se cm mH yt a oS SS dt hy ee x

The change of plea hearing currently scheduled for September 11, 2020, at 11:00
a.m., as to both defendants, has been re-scheduled for September 9, 2020, at 11:00 a.m.,
and will proceed as to defendant Matthew Coke only.!

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: September 2, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

l A change of plea hearing as to defendant Matthew Ranglin will be scheduled for another
date.
